internal_revenue_service significant index no department of the treasury washington dc person to contact telephone number refer repty to op e ep a fe oct dat re this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named defined benefit pension_plan for the plan_year ended date the waiver was requested in a letter dated date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee retirement income security act of erisa the amount for which the waiver has been granted is the contribution which would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted after the payment of at least the amount required under sec_412 of the code to amortize any waivers for prior plan years the company has experienced a prolonged but gradually lessening financial hardship due to several factors among the causes of financial hardship is the increase since in pension costs due to additional funding requirements under sec_412 of the code as amended by the retirement protection act of also due to an oversupply of competing products the going price for decreased drastically from dollar_figure per pound in to dollar_figure per pound in early however the company has been successful in initiating and implementing several cost cutting measures with both short and long term effects including contract negotiations with power supply companies to reduce rates for multiple-year periods quality improvement projects to make more efficient use of and labor negotiations to hold down otherwise nsing pension costs after incurring a very small gain in and a net_loss in the company showed a net gain in there is considerable evidence that the company and its labor force are committed to the long term survival of the pension_plan on date the company the union representing the company’s labor force and the pension_benefit_guaranty_corporation pbgc executed gn agreement to provide for the continuation of the plan under this agreement the us oa company was required to contribute dollar_figure million to the plan in dollar_figure million in and to continue this pattern of contributions increasing by dollar_figure per year through as of the current date based on submitted information the company has satisfied their obligations under this agreement in addition benefit accruals under the plan for the employees of the company were frozen in and remain frozen as of the current date therefore it has been determined to be in the participant’s best interest in the aggregate to grant the waiver subject_to the following condition to which you have agreed the minimum_funding requirement of the plan will be satisfied for the pian year ending date if the company fails to meet the condition above the waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on the schedule b actuarial information we have sent a copy to the key district_director for the also sent a copy of this letter to your authorized representative pursuant to a power_of_attorney on file form and to the pbgc we have _ region in sincerely yours carol d gold director employee_plans division _
